DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rey et al, US 2010/0311623.
Rey et al teach a fluid treatment system for treating aqueous systems comprising at least one polymer and at least one scale control agent (see abstract).  Suitable polymers of the invention include Carbosperse K-798, a commercially available terpolymer of acrylic acid, acrylamidomethylpropyl sulfonic acid, and styrene (¶58), as well as polymers containing maleic anhydride (¶57).  Suitable aqueous systems include cooling towers (¶10), and the reference discusses how scale interferes with heat transfer (¶11), and so the examiner maintains the heat exchanger, metals that form heat exchangers, and bleedoff valves present on heat exchangers (blowdown) limitations are satisfied.  The composition is used to control iron scale (¶20) in near-neutral fluid .

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al, US 2020/0040244.
Yang et al teach heat transfer fluids containing a blend of corrosion inhibitors comprising a mixture of polymers (see abstract).  Suitable polymers of the invention include Carbosperse K-798, a commercially available terpolymer of acrylic acid, acrylamidomethylpropyl sulfonic acid, and styrene (¶104, table 1), as well as polymers containing maleic anhydride (¶100).  These heat transfer fluids are used in heat exchangers (¶8), and so the examiner maintains the heat exchanger, metals that form heat exchangers, and bleedoff valves present on heat exchangers (blowdown) limitations are satisfied.  The composition is used to control scale and deposits (¶14) and has a pH of 7.8 (¶156).  With respect to the amount of the polymers, as the reference teaches heat exchanger fluids containing polymers, the inventors would not use an amount of polymer that is ineffective and so the examiner maintains the polymer amounts are obvious to persons of skill in the art wishing to make an effective heat transfer fluid.  Accordingly, it would have been obvious for one of ordinary skill in the art to formulate a composition for the control of scale in heat exchangers comprising well-.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hann et al, US 5,277,823.
Hann et al teach a method for inhibiting silica scale in aqueous systems using polymers (see abstract).  Suitable polymers of the invention include AA/AMPS/Sty, a terpolymer of acrylic acid, acrylamidomethylpropyl sulfonic acid, and styrene as well as polymers containing maleic acid (col. 9, table I¶57).  Suitable aqueous systems include cooling towers, boilers, and water undergoing controlled temperature reduction (claim 1), and so the examiner maintains the heat exchanger, metals that form heat exchangers, and bleedoff valves present on heat exchangers (blowdown) limitations are satisfied.  With respect to the amount of the polymers, as the reference teaches silica scale inhibition using polymers, the inventors would not use an amount of polymer that is ineffective and so the examiner maintains the polymer amounts are obvious to persons of skill in the art wishing to make an effective silica scale inhibitor.  Accordingly, it would have been obvious for one of ordinary skill in the art to formulate a composition for the control of scale in cooling towers comprising well-known polymers specifically designed for this purpose as these polymers are specifically taught by the reference as suitable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that AA/AMPS/Sty are well-known terpolymers for use in scale removal in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761